DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to remarks received on 06/15/2022 for application 16/855,426.
Claim 1 being independent has also been amended.
Claims 2-10 have been canceled.
Claims 1, 11 and 12 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
Applicant argues the amended claims overcome the current 35 USC 101 rejection of claims 1, 11 & 12, however, the examiner respectfully disagrees. The claim as a whole merely describes how to generally “apply” the judicial exception in a technological environment to automate an existing business process. Although the claims may be an improvement to a business idea or process, an improvement to a business idea or process is still abstract. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea in a technological environment is not a practical application of the abstract idea, see MPEP 2106.05 (f). For the above reasoning, the current 35 USC 101 rejection of the claims is maintained.
Applicant’s arguments, see pages 9-14, filed 06/15/2022, with respect to claim rejections under 35 USC 102 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 11 & 12 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
Taking the computer elements out, Independent claim 1 merely recite the following: 
manage the interaction with secure data transfer protocols as needed; 
exchanging and storing application keys and other sensitive data to protect the application against digital thieves and cloning, and
manage interaction with external applications;
exchange data, log in and manage session status in the application when the application is online; and
locate the vehicle based on the received signal strength indicator (RSSI) and the secure ID;
emit data pack to vehicles in the entrance area; and
detecting and reading beacon data pack.
Thus, under the broadest reasonable interpretation, the claim recites manage the interaction with secure data transfer protocols as needed; exchanging and storing application keys and other sensitive data to protect the application against digital thieves and cloning, and manage interaction with external applications. Therefore the claim is a “Method of Organizing Human Activity” relating to a “Fundamental Economic Principles or Practices” i.e. mitigating risk. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of a “mobile communication software module“,  “hardware module”, “physical secure mechanism”, “payment systems”, “hardware server”, “short-range network”, “WiFi/BLE beacons”, “vehicle”, “smartphone”, “scanner”, “messaging and key management system”, ”interconnected systems”, and a “smartphone reading system (SLS)” for managing the interaction, exchanging and storing application keys and other sensitive data, and interact with payment systems, are recited at a high level of generality i.e. as a generic memory and processor performing generic computer functions of storing data processing data. These additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to “apply” the exception using a generic computer component, See MPEP § 2106.05(d). 
Therefore, mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application of Step 2A or provide an inventive concept in Step 2B. Therefore, independent claim 1 is ineligible and the dependent claims 11 & 12 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea, thus also found ineligible under 35 USC 101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/10/2022